DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending. Claims 1, 10, and 29 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021, has been entered.
 
Response to Arguments
Applicant's arguments filed March 15, 2021, have been fully considered and the examiner’s reply is the following: 
	As to the rejection of claims 1, 3-7, 10-11, 13-21, 23-26, and 28-30, it is hereby withdrawn in view of applicant’s amendments and/or arguments. Specifically, applicant amended the independent claims to recite a controller that integrated the abstract idea into a practical application. 
As to the rejection of claims 1-3, 5-8, 10, 12-13, 15, 17, 22, and 29 under 35 USC 103, Applicant argues on pages 17-18 that “the claims require detecting both acoustic emission and 
The examiner agrees that Dashevsky does not explicitly disclose the acoustic sensors, but finds that Dashevsky suggests that the sensors disclosed are applicable for a variety of parameters and includes acoustic elements such as vibration. However, the new reference, Saltas (set forth in the rejection below), makes clear that the correlating the acoustic and electromagnetic sensors provides insights into the breaking of rocks. 
Applicant argues on page 18 that Dashevsky does not teach the amended language that a correlation is calculated between the acoustic and electromagnetic emissions. The examiner agrees that Dashevsky does not explicitly disclose calculating a correlation and provides the new reference, Saltas, to address this amended language.
Applicant argues on pages 19-20 that “there is no teaching of estimating rock chip size, drill bit dullness, drilling efficiency, or a combination of rock chip size, drill bit dullness, and drilling efficiency, let alone of performing the estimation on the basis of the correlation of acoustic emission with electromagnetic emission.” The argument is traversed as follows. 
Dashevsky recites on page 14, “Predicted drillability parameters are estimated based on operational measurements taken by the surface processing unit 34, EME measurements taken downhole, and other data provided to the neural network model. The drillability parameters are used by the surface processing unit 34 to adjust operational parameter to provide greater drilling efficiency”. Dashevsky also recites on pages 1-2, “a sensor device operatively associated with the drilling assembly, the sensor configured to measure electromagnetic (EM) radiation emitted due to destruction of formation materials by the drill bit during the drilling operation; and a processor in communication with the plurality of sensors” and in addition on page 4, “the sensors 30 are configured to measure electromagnetic emission (EME) resulting from mechanical stress on formation materials or rock during a drilling operation. Various types of sensors may be utilized to perform such measurements. EME measurements can be used to estimate parameters of the formation, such as rock characteristics and rock drillability. The phenomenon of EME and acoustic emission is generally referred to as "fractoemission". Fractoemission may be due to several kinds of mechanical stress: tensile, compression or torsional, which is induced by friction, shock, drilling, etc.”  Saltas teaches correlating the acoustic emissions and electromagnetic emissions during rock breaking. Therefore, Dashevsky in combination with the new reference Saltas teaches improving drilling efficiency that is estimated based on modeling that involves correlating acoustic emission with electromagnetic emissions. 

Claim Objections
Claim 17 is objected to because of the following informalities:  in line 2 the amended language ‘correlatio’ should be “correlation”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 12-13, 15, 17, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/057099 (“Dashevsky”) in view of V. Saltas et al., “A combined complex electrical impedance and acoustic emission study in limestone samples under uniaxial loading,” Tectonophysics 637, pp. 198-206 (2014) (“Saltas”).
Regarding claims 1, 10 and 29, Dashevsky teaches:
A system comprising: 

sensors arranged to detect electromagnetic emission given off by a rock as it is broken in a drilling operation of a drill bit; a processor (Dashevsky: pages 1-2, “a sensor device operatively associated with the drilling assembly, the sensor configured to measure electromagnetic (EM) radiation emitted due to destruction of formation materials by the drill bit during the drilling operation; and a processor in communication with the plurality of sensors”; page 4, “Various techniques may be used to transmit the data to the electronics unit 32 and the surface processing unit 34, such as mud pulse, electromagnetic, acoustic telemetry, or wired pipe”); 

a memory operatively coupled with the processor, the processor and memory arranged to estimate rock chip size, drill bit dullness, drilling efficiency (Dashevsky: page 14, “For example, a downhole processor such as the electronics unit 32 cooperates in real-time with a surface computer such as the surface processing unit 34. Predicted drillability parameters are estimated based on operational measurements taken by the surface processing unit 34, EME measurements taken downhole, and other data provided to the neural network model. The drillability parameters are used by the surface processing unit 34 to adjust operational parameter to provide greater drilling efficiency”), or a combination of rock chip size, drill bit dullness, and drilling efficiency from the correlation; and 
a controller operable to direct drilling operation based on the correlation (Dashevsky: page 1, “improve drilling efficiency, e.g., by decreasing the amount of rig time required to reach the objective depth of the well. Optimizing drilling parameters such as drill bit selection and operating conditions can dramatically reduce the required drilling time”; p. 4 “The surface processing unit 34 is configured to perform functions such as controlling the drilling assembly 18, transmitting and receiving data, processing measurement data, monitoring the drilling assembly 18, and performing simulations or predictions using mathematical models.”).

Deshevsky does not explicitly disclose but teaches and suggests that acoustic sensors may be used with the EM sensors by referring to fractoemission and that the sensors can be configured to measure various drilling parameters such as rotation, vibration, accelerations, velocities, distances, angles, forces, moments, and pressures, however Saltas does directly teach:
sensors arranged to detect acoustic emission (Saltas, p. 198 column 1 paragraph 1 “The application of mechanical stress in rocks and in brittle materials in general may be accompanied by various fractoemission phenomena such as emission of charged particles, atoms, molecules, electromagnetic radiation (including infrared radiation) and acoustic emission (AE) activity”; p. 199 Fig. 1 showing experimental setup with acoustic sensor), 
calculate a correlation between the acoustic emission and the electromagnetic emission acquired by the sensors (Saltas, p.199 column 1 paragraph 1 “So, in the present work, measurements of complex electrical impedance were carried out simultaneously with AE records during the uniaxial mechanical loading of limestone samples and different formalisms of representation were investigated in order to reveal any possible interrelations between acoustic parameters and the electrical and mechanical properties of samples.”; p. 202 column 2 section 3.1.4 “Correlation of complex impedance measurements with the acoustic emission activity”; p.204 column 1 paragraph 2 “The separation of acoustic activity in these three stress regions (Fig. 7) is in accordance with the corresponding variation of dc-conductivity
(Fig. 4). This observation leads us to investigate further the correlation of AE activity with electrical conductivity and perform supplementary measurements of continuous monitoring of ac-conductivity and acoustic emissions during the linear loading of limestone, as it will be described in the next section.”; p. 204 column 2 paragraph 2 “In the present case, we applied this law to fit the time-series of ac-conductivity during the linear loading of the limestone sample. The fitting curve of the normalized ac-conductivity (measured at 10 kHz) for sample A is depicted in Fig. 9, showing a satisfactory correlation, in comparison to other reported results on AE and electromagnetic energy release in composite and granitic samples.”) distinguishing against sources of noise using a threshold correlation value (Saltas, p. 199 column 1 paragraph 4 “The threshold of detection was determined with the load machine turned on and the specimen in contact with the load platens at a minimum load of 2–3 kN and thereby was settled at 40 dB in order to eliminate the background noise.” Examiner’s Note (EN): The threshold is established to distinguish the background sources of noise.).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky (directed to sensing emissions to estimate drilling efficiency) with Saltas (directed to relating electromagnetic and acoustic emissions in geological modeling) and arrived at sensing emissions to estimate drilling efficiency while distinguishing against sources of noise. One of ordinary skill in the art would have been motivated to make such a combination because it “a strong correlation with the acoustic emission activity obeying the same general self-similar law for critical phenomena that has been reported for the energy release before materials fracture.” (Saltas, Abstract).

Regarding claim 2, modified Dashevsky teaches:
The system of claim 1, wherein the controller is operable to direct drilling operation relative to an optimization of drilling efficiency based on drilling efficiency data estimated from the processor (Dashevsky: page 1, “improve drilling efficiency, e.g., by decreasing the amount of rig time required to reach the objective depth of the well. Optimizing drilling parameters such as drill bit selection and operating conditions can dramatically reduce the required drilling time”; p. 4 “The surface processing unit 34 is configured to perform functions such as controlling the drilling assembly 18, transmitting and receiving data, processing measurement data, monitoring the drilling assembly 18, and performing simulations or predictions using mathematical models.”).

Regarding claim 3, modified Dashevsky teaches:
The system of claim 1, wherein the processor is structured on a drillstring and is structured to acquire drilling efficiency data downhole in the drilling operation (Dashevsky: pages 3-4, “the drill bit 20 and/or drilling assembly 18 includes one or more sensors 30 and related circuitry for estimating one or more parameters relating to the drilling assembly 18. The sensors 30 perform measurements associated with the drilling assembly, the borehole and/or the formation during drilling. For example, the sensors 30 include sensors configured to measure electromagnetic (EM) radiation emitted by destruction of formation materials as the borehole 12 is drilled. In addition, the sensors can be configured to measure drilling parameters such as rotation, vibration, accelerations, velocities, distances, angles, forces, moments, and pressures. Other parameters that could be measured include environmental parameters such as temperature and pressure, and formation parameters such as resistivity and porosity. In one embodiment, the sensors 30 are coupled to a downhole electronics unit 32, which may receive data from the sensors 30 and transmit the data to a processing system such as a processing unit 34, and/or process data downhole.”).

Regarding claim 5, modified Dashevsky teaches:
The system of claim 1, wherein the sensors include sensors mounted in a drill bit, on the drill bit, near the drill bit, or a combination thereof operation (Dashevsky: pages 3-4, “the drill bit 20 and/or drilling assembly 18 includes one or more sensors 30 and related circuitry for estimating one or more parameters relating to the drilling assembly 18. The sensors 30 perform measurements associated with the drilling assembly, the borehole and/or the formation during drilling. For example, the sensors 30 include sensors configured to measure electromagnetic (EM) radiation emitted by destruction of formation materials as the borehole 12 is drilled. In addition, the sensors can be configured to measure drilling parameters such as rotation, vibration, accelerations, velocities, distances, angles, forces, moments, and pressures. Other parameters that could be measured include environmental parameters such as temperature and pressure, and formation parameters such as resistivity and porosity. In one embodiment, the sensors 30 are coupled to a downhole electronics unit 32, which may receive data from the sensors 30 and transmit the data to a processing system such as a processing unit 34, and/or process data downhole.”).

Regarding claim 6, modified Dashevsky teaches:
The system of claim 5, wherein the processor and memory are arranged to generate acoustic and electromagnetic signatures (Dashevsky: pages 1-2, “a sensor device operatively associated with the drilling assembly, the sensor configured to measure electromagnetic (EM) radiation emitted due to destruction of formation materials by the drill bit during the drilling operation; and a processor in communication with the plurality of sensors”; page 4, “Various techniques may be used to transmit the data to the electronics unit 32 and the surface processing unit 34, such as mud pulse, electromagnetic, acoustic telemetry, or wired pipe”) or power spectra of the acoustic and electromagnetic signatures, or cross-power spectra of the acoustic and electromagnetic signatures, or a combination thereof.

Regarding claim 7, modified Dashevsky teaches:
The system of claim 5, wherein the processor and memory are arranged (Dashevsky: page 14, “For example, a downhole processor such as the electronics unit 32 cooperates in real-time with a surface computer such as the surface processing unit 34. Predicted drillability parameters are estimated based on operational measurements taken by the surface processing unit 34, EME measurements taken downhole, and other data provided to the neural network model. The drillability parameters are used by the surface processing unit 34 to adjust operational parameter to provide greater drilling efficiency”) to determine variation in a signature derived from calculating the correlation between the acoustic emission and the electromagnetic emission (Saltas, p.199 column 1 paragraph 1 “So, in the present work, measurements of complex electrical impedance were carried out simultaneously with AE records during the uniaxial mechanical loading of limestone samples and different formalisms of representation were investigated in order to reveal any possible interrelations between acoustic parameters and the electrical and mechanical properties of samples.”; p. 202 column 2 section 3.1.4 “Correlation of complex impedance measurements with the acoustic emission activity”; p.204 column 1 paragraph 2 “The separation of acoustic activity in these three stress regions (Fig. 7) is in accordance with the corresponding variation of dc-conductivity
(Fig. 4). This observation leads us to investigate further the correlation of AE activity with electrical conductivity and perform supplementary measurements of continuous monitoring of ac-conductivity and acoustic emissions during the linear loading of limestone, as it will be described in the next section.”; p. 204 column 2 paragraph 2 “In the present case, we applied this law to fit the time-series of ac-conductivity during the linear loading of the limestone sample. The fitting curve of the normalized ac-conductivity (measured at 10 kHz) for sample A is depicted in Fig. 9, showing a satisfactory correlation, in comparison to other reported results on AE and electromagnetic energy release in composite and granitic samples.”) as an indication of bit wear and drilling efficiency (Dashevsky: pages 2-3, “One embodiment includes a predictive mathematical model of rock drillability that calculates drillability parameters (e.g., bit wear relative to rate of penetration) based on input parameters such as formation parameters, drilling assembly parameters, operational parameter and measured EME data”; Dashevsky: page 1, “improve drilling efficiency, e.g., by decreasing the amount of rig time required to reach the objective depth of the well. Optimizing drilling parameters such as drill bit selection and operating conditions can dramatically reduce the required drilling time”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky (directed to sensing emissions to estimate drilling efficiency) with Saltas (directed to relating electromagnetic and acoustic emissions in geological modeling) and arrived at sensing emissions to estimate drilling efficiency while distinguishing against sources of noise. One of ordinary skill in the art would have been motivated to make such a combination because it “a strong correlation with the acoustic emission activity obeying the same general self-similar law for critical phenomena that has been reported for the energy release before materials fracture.” (Saltas, Abstract).

Regarding claim 8, modified Dashevsky teaches:
The system of claim 1, wherein the controller is arranged to receive data gained via detection of acoustic and electromagnetic signatures and via the calculated correlation and to operate on the data to modify weight on bit (Dashevsky: p. 4 “The surface processing unit 34 is configured to perform functions such as controlling the drilling assembly 18, transmitting and receiving data, processing measurement data, monitoring the drilling assembly 18, and performing simulations or predictions using mathematical models.”; page 11, “The EME parameters can be measured during a drilling operation for which drillability predictions are desired. For example, during a drilling operation, EME measurements are performed and input to a neural network or other model in real time or near real time. Such measurements are used to update drillability estimates or predictions and adjust drilling parameters (e.g., WOB, flow rate, RPM) during the drilling operation.”), or torque on bit, or a schedule of sending forces/bend angles to a rotary steerable system in response to measured parameters.

Regarding claim 12, modified Dashevsky teaches:
The method of claim 10, wherein the drilling efficiency is estimated and the estimated drilling efficiency is used with the controller to control drilling operations relative to an optimization of the drilling efficiency control (Dashevsky: page 11, “The EME parameters can be measured during a drilling operation for which drillability predictions are desired. For example, during a drilling operation, EME measurements are performed and input to a neural network or other model in real time or near real time. Such measurements are used to update drillability estimates or predictions and adjust drilling parameters (e.g., WOB, flow rate, RPM) during the drilling operation”).

Regarding claim 13, modified Dashevsky teaches:
The method of claim 12, wherein the method includes acquiring drilling efficiency data downhole in a drilling operation, and incorporating the drilling efficiency data into a database and a control model while drilling (Dashevsky: pages 2-3, “One embodiment includes a predictive mathematical model of rock drillability that calculates drillability parameters (e.g., bit wear relative to rate of penetration) based on input parameters such as formation parameters, drilling assembly parameters, operational parameter and measured EME data”; Dashevsky: page 1, “improve drilling efficiency, e.g., by decreasing the amount of rig time required to reach the objective depth of the well. Optimizing drilling parameters such as drill bit selection and operating conditions can dramatically reduce the required drilling time”).


The method of claim 10, wherein detecting acoustic emission and electromagnetic emission includes monitoring the acoustic and electromagnetic emissions via sensors mounted in a drill bit, on the drill bit, near the drill bit, or a combination thereof (Dashevsky: pages 3-4, “the drill bit 20 and/or drilling assembly 18 includes one or more sensors 30 and related circuitry for estimating one or more parameters relating to the drilling assembly 18. The sensors 30 perform measurements associated with the drilling assembly, the borehole and/or the formation during drilling. For example, the sensors 30 include sensors configured to measure electromagnetic (EM) radiation emitted by destruction of formation materials as the borehole 12 is drilled. In addition, the sensors can be configured to measure drilling parameters such as rotation, vibration, accelerations, velocities, distances, angles, forces, moments, and pressures. Other parameters that could be measured include environmental parameters such as temperature and pressure, and formation parameters such as resistivity and porosity. In one embodiment, the sensors 30 are coupled to a downhole electronics unit 32, which may receive data from the sensors 30 and transmit the data to a processing system such as a processing unit 34, and/or process data downhole.”).

Regarding claim 17, modified Dashevsky teaches:
The method of claim 15, wherein the method includes using, via the sensors (Dashevsky: page 14, “For example, a downhole processor such as the electronics unit 32 cooperates in real-time with a surface computer such as the surface processing unit 34. Predicted drillability parameters are estimated based on operational measurements taken by the surface processing unit 34, EME measurements taken downhole, and other data provided to the neural network model. The drillability parameters are used by the surface processing unit 34 to adjust operational parameter to provide greater drilling efficiency”), variation in a signature derived from calculating the correlation between the acoustic emission with the electromagnetic emission (Saltas, p.199 column 1 paragraph 1 “So, in the present work, measurements of complex electrical impedance were carried out simultaneously with AE records during the uniaxial mechanical loading of limestone samples and different formalisms of representation were investigated in order to reveal any possible interrelations between acoustic parameters and the electrical and mechanical properties of samples.”; p. 202 column 2 section 3.1.4 “Correlation of complex impedance measurements with the acoustic emission activity”; p.204 column 1 paragraph 2 “The separation of acoustic activity in these three stress regions (Fig. 7) is in accordance with the corresponding variation of dc-conductivity
(Fig. 4). This observation leads us to investigate further the correlation of AE activity with electrical conductivity and perform supplementary measurements of continuous monitoring of ac-conductivity and acoustic emissions during the linear loading of limestone, as it will be described in the next section.”; p. 204 column 2 paragraph 2 “In the present case, we applied this law to fit the time-series of ac-conductivity during the linear loading of the limestone sample. The fitting curve of the normalized ac-conductivity (measured at 10 kHz) for sample A is depicted in Fig. 9, showing a satisfactory correlation, in comparison to other reported results on AE and electromagnetic energy release in composite and granitic samples.”) as an indication of bit wear and drilling efficiency (Dashevsky: pages 2-3, “One embodiment includes a predictive mathematical model of rock drillability that calculates drillability parameters (e.g., bit wear relative to rate of penetration) based on input parameters such as formation parameters, drilling assembly parameters, operational parameter and measured EME data”; Dashevsky: page 1, “improve drilling efficiency, e.g., by decreasing the amount of rig time required to reach the objective depth of the well. Optimizing drilling parameters such as drill bit selection and operating conditions can dramatically reduce the required drilling time”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky (directed to sensing emissions to estimate drilling efficiency) with Saltas (directed to relating electromagnetic and acoustic emissions in geological modeling) and arrived at sensing emissions to estimate drilling efficiency while distinguishing against sources of noise. One of ordinary skill in the art would have been motivated to make such a combination because it “a strong correlation with the acoustic emission activity obeying the same general self-similar law for critical phenomena that has been reported for the energy release before materials fracture.” (Saltas, Abstract).

Regarding claim 22, modified Dashevsky teaches:
The method of claim 15, wherein the method includes communicating, to a controller, data gained via detection of acoustic and electromagnetic signatures and via their correlation; and modifying weight on bit (Dashevsky: p. 4 “The surface processing unit 34 is configured to perform functions such as controlling the drilling assembly 18, transmitting and receiving data, processing measurement data, monitoring the drilling assembly 18, and performing simulations or predictions using mathematical models.”; page 11, “The EME parameters can be measured during a drilling operation for which drillability predictions are desired. For example, during a drilling operation, EME measurements are performed and input to a neural network or other model in real time or near real time. Such measurements are used to update drillability estimates or predictions and adjust drilling parameters (e.g., WOB, flow rate, RPM) during the drilling operation.”) or torque on bit, or a schedule of sending forces/bend angles to a rotary steerable system in response to measured parameters, or a combination thereof to attain a condition of optimal drilling efficiency, the modifying conducted via the controller operating on the data.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/057099 (“Dashevsky”) in view of in view of V. Saltas et al., “A combined complex electrical impedance and acoustic emission study in limestone samples under uniaxial loading,” Tectonophysics 637, pp. 198-206 (2014) (“Saltas”) and further in view of “Electromagnetic and neutron emissions from brittle rocks failure: Experimental evidence and geological implications” (“Carpinteri”).
Regarding claim 4, modified Dashevsky does not explicitly disclose but Carpinteri does teach:
The system of claim 1, wherein the processor and memory are arranged to calculate a correlation between the electromagnetic emission and brittleness and to determine brittleness of the rock (Carpinteri: Abstract, “energy emission in the form of electromagnetic radiation, clearly indicating charge redistribution, and neutron bursts, necessarily involving nuclear reactions, during the failure process of quasi-brittle materials such as rocks, when subjected to compression tests. The material used is Luserna stone, which presents a very brittle behaviour during compression failure”; page 63, “specimens C2 and C3 show a very brittle behaviour, characterized by abrupt stress drops after reaching the peak load. The experimental results are reported in figures 3 and 4. Five EM signals were detected during the specimen C2 test. In specimen C3, four EM signals were observed”; page 64, “a very brittle behaviour is observed and the EME is localized in correspondence of the failure of the specimen”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky and Saltas (directed to relating electromagnetic and acoustic emissions in geological modeling) with Carpinteri (directed to Electromagnetic neutron emissions from brittle rocks failure) and arrived at estimating drilling efficiency including determining rock brittleness. One of ordinary skill in the art would have been motivated to make such a combination because “through experimental and theoretical 

Regarding claim 14, modified Dashevsky does not explicitly disclose but Carpinteri does teach:
The method of claim 10, wherein the method includes determining brittleness of the rock by calculating a correlation between the electromagnetic emission and brittleness (Carpinteri: Abstract, “energy emission in the form of electromagnetic radiation, clearly indicating charge redistribution, and neutron bursts, necessarily involving nuclear reactions, during the failure process of quasi-brittle materials such as rocks, when subjected to compression tests. The material used is Luserna stone, which presents a very brittle behaviour during compression failure”; page 63, “specimens C2 and C3 show a very brittle behaviour, characterized by abrupt stress drops after reaching the peak load. The experimental results are reported in figures 3 and 4. Five EM signals were detected during the specimen C2 test. In specimen C3, four EM signals
were observed”; page 64, “a very brittle behaviour is observed and the EME is localized in correspondence of the failure of the specimen”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky and Saltas (directed to relating electromagnetic and acoustic emissions in geological modeling) with Carpinteri (directed to Electromagnetic neutron emissions from brittle rocks failure) and arrived at estimating drilling efficiency including determining rock brittleness. One of ordinary skill in the art would have been motivated to make such a combination because “through experimental and theoretical studies of electromagnetic emissions, neutron emissions and piezonuclear fission reactions from brittle fracture, it will also be possible to explore new and interesting application fields” such as predicting drilling assembly performance.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/057099 (“Dashevsky”) in view of V. Saltas et al., “A combined complex electrical impedance and acoustic emission study in limestone samples under uniaxial loading,” Tectonophysics 637, pp. 198-206 (2014) (“Saltas”) and further in view of “Utilizing acoustic measurements in equipment condition monitoring” (“Seppanen”).
Regarding claim 11, modified Dashevsky does not explicitly disclose but Seppanen does teach:
The method of claim 10, wherein the calculating, the estimating, or the calculating and the estimating employs statistical frequency domain analysis, statistical time domain analysis, or both statistical frequency domain analysis and statistical time domain analysis (Seppanen: 3.3.2 Time domain analysis; 3.3.3 Frequency domain analysis; ).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky and Saltas (directed to relating electromagnetic and acoustic emissions in geological modeling) with Seppanen (directed to frequency domain analysis and time domain analysis) and arrived at estimate drilling efficiency using to frequency domain analysis and time domain analysis. One of ordinary skill in the art would have been motivated to make such a combination because these are “The most common signal processing methods” (Seppanen: page 8). “If a fault or a defect changes the dynamics of the monitored system, the characteristic frequency signature often changes as well” and “Features calculated from time domain signal can be used to get an overall impression of the signal” (Seppanen: page 8). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/057099 (“Dashevsky”) in view of V. Saltas et al., “A combined complex electrical impedance and acoustic emission study in limestone samples under uniaxial loading,” Tectonophysics 637, pp. 198-206 (2014) (“Saltas”), and further in view of US 2010/0305864 (“Gies”).
Regarding claim 16, modified Dashevsky does not explicitly disclose but Gies does teach:
The method of claim 15, wherein the method includes determining drill bit dullness based on, via the sensors, simultaneous use of acoustic and electromagnetic signatures (Gies: para [0077], “The identification of the key signal amongst that historically unique record, which on the face may appear to be random, may also permit digital time shifting of the overall sound recorded at the various sensors, such that the record of the bit itself may then be analysed and information extracted therefrom, whether to reinforce calculations of location, or to gain insight into the dynamic operation of the bit, such as acoustic indications of damage or wear on the bit, resonances, whether desirable or undesirable, or of general dullness indicating a time for replacement”; para [0019], “A receiver is connected to the ground at the surface where the electromagnetic data is picked up and recorded”) or power spectra of the acoustic and electromagnetic signatures, or cross-power spectra of the acoustic and electromagnetic signatures, or a combination thereof.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky and Saltas (directed to sensing emissions to estimate drilling efficiency) with Gies (directed to tracking bit dullness) and arrived at estimate drilling efficiency including tracking bit dullness. One of ordinary skill in the art would have been motivated to make such a combination because it is “of considerable commercial importance in the fields of well drilling, tunnel boring, pipeline laying under rivers or other surface obstructions, hard rock mining” to know “a time for replacement” of the drill bit bit (Gies: para [0002], [0077]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/057099 (“Dashevsky”) in view of V. Saltas et al., “A combined complex electrical impedance and acoustic emission study in limestone samples under uniaxial loading,” Tectonophysics 637, pp. 198-206 (2014) (“Saltas”), in view of US 6,151,554 (“Rodney”).
Regarding claim 18, modified Dashevsky does not explicitly disclose but Rodney does teach:
The method of claim 15, wherein the method includes providing an indication of bit wear and drilling efficiency by using, via the sensors, power spectral density of an acoustic signature (Rodney: cols. 1-2, “The invention improves drill bit seismic by computing at or near the drill bit the power spectral density of the vibrations of the drill bit”; col. 5, “it is necessary to estimate the signature of the acoustic source (the drill bit) and the transmissibility of the earth and the drillstring.”), power spectral density of an electromagnetic signature, or cross-power spectral density between the acoustic and electromagnetic signatures.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky and Saltas (directed to sensing emissions to estimate drilling efficiency and bit wear) with Rodney (directed to computing power spectral density) and arrived at estimate drilling efficiency and bit wear by computing power spectral density.  One of ordinary skill in the art would have been motivated to make such a combination in order to “guide drilling operations to sources of hydrocarbons” (Rodney: col. 1).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/057099 (“Dashevsky”) in view of V. Saltas et al., “A combined complex electrical impedance and acoustic emission study in limestone samples under uniaxial loading,” Tectonophysics 637, pp. 198-206 (2014) (“Saltas”), in view of US 4,332,161 (“Kakino”).

The method of claim 15, wherein the monitoring includes identifying acoustic and electromagnetic emissions that are a signature of fracture of drill bit teeth (Kakino: col. 1, “The object of the present invention is to provide a method and apparatus wherein brittle fracture and/or wear of a cutting tool can be detected with high reliability by detecting the acoustic emission caused only by the fracture and/or wear”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dashevsky and Saltas (directed to sensing emissions to estimate drilling efficiency and bit wear) with Kakino (directed to identifying emissions that are signs of tool fracture) and arrived at estimating drilling efficiency by identifying drill bit fracture. One of ordinary skill in the art would have been motivated to make such a combination in order because “To continue a cutting operation with a fractured tool tip can cause not only damage to a machine tool but also hazard to the operator” (Kakino: col. 1).

Allowable Subject Matter
Claims 9, 19-20, 23-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Deshevsky, Saltas, Carpinteri, Seppanen, Gies, Rodney and Kakino teach a method for using acoustic and electromagnetic emissions for improving drilling efficiency. However, these references and the remaining prior art of record, fails to disclose or suggest 
(claim 9)


(claim 19)
“wherein the method includes identifying a distribution of drill bit cuttings sizes that are generated as the rock is broken by monitoring, via the sensors, shifts in acoustic spectra and electromagnetic spectra to higher frequencies and losses in signal amplitude”,

(claim 20)
“wherein the method includes generating a lithology indicator based on a difference between spectral components from a piezoelectric effect and a seismoelectric effect”,

(claim 23)
“wherein the method includes simultaneously using the detected acoustic emission and the detected electromagnetic emission to identify a component of acoustic noise and/or a component of electromagnetic noise and discriminating against the component of acoustic noise and/or the component of electromagnetic noise”, 

(claim 26)

“wherein the method includes calculating an acoustic power spectrum from windowed samples of the acoustic emissions; calculating an electromagnetic power spectrum from windowed samples of the electromagnetic emissions; calculating cross-power spectrum from windowed samples of the acoustic emissions and the electromagnetic emissions; estimating spectral parameters based on the acoustic power spectrum, the electromagnetic power spectrum, and the cross-power spectrum; providing selected ones of the spectral parameters to a hunt module; and generating settings of weight on bit, rotary speed, and flow rate through the drill bit by operating the hunt module based on the selected ones of the spectral parameters”,

(claim 30)




in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/STEVEN W CRABB/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129